DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bojan Popovic on 7/8/2022.
The application has been amended as follows: 
Claims 36, 42, 46-50, 52 will be reinstated in the application since independent claim 30 is generic and now allowed.
42. (New) The medical device according to claim 30, further comprising an actuator separated from the contractile element and arranged to apply a tensile force to said tensioning element, said tensioning element being attached to a connection element, such as a movable pin, protruding from a housing of said actuator, by at least one of crimping, laser welding, hooking, and detachable means.
48. (New) The medical device according to claim 30, further comprising means for eliminating a dead zone of said contractile element.
49, (New) The medical device according to claim 48, wherein said means for eliminating a dead zone comprise a stiffener arranged to be disposed around at least part of said dead zone.
50. (New) The medical device according to claim 48, wherein said means for eliminating a dead zone of said contractile element comprise means for attaching at least part of the tensioning device to said contractile element in an adjustable position.
Claims 30-52 are allowed.
This notice of allowance is responsive to applicant’s amendment filed on 6/27/2022.  The amendment and remarks, pages 6-8, filed therein has overcome the previous rejection under 35 U.S.C 103 over U.S. Pat application 2014/0371855 to Clement in view of Birk et al and Okajima.  Therefore, the previous rejections have been withdrawn.  Further, the original claims 42, 48-50 remain amended as filed on 5/31/2019 (as evidence in application’s disclosure in paragraphs 19, 22 and 26).
The following is an examiner’s statement of reasons for allowance: Claim 30 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an artificial contractile structure has at least one contractile element; a tensioning device adapted to apply a force so as to tighten the contractile element around a hollow body organ, the tensioning device comprising a flexible transmission comprising a tensioning element arranged in a sheath, wherein said sheath comprises an inner coiled wire coiled in a first direction, and an outer coiled wire surrounding the inner coiled wire and coiled in a second direction opposite to said first direction.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771